February 25, 2011


Mr. Donald E. Herrmann
Kelly Hart & Hallman LLP
201 Main Street, Suite 2500
Fort Worth, TX 76102
Mr. Darin Lee Brooks
Beirne Maynard & Parsons, L.L.P.
1300 Post Oak Blvd, Suite 2500
Houston, TX 77056-3000

RE:   Case Number:  10-0064
      Court of Appeals Number:  08-06-00022-CV
      Trial Court Number:  2000-1286

Style:      THE BURLINGTON NORTHERN AND SANTA FE RAILWAY COMPANY F/K/A THE
      ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY
      v.
      NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Mr. Gilbert     |
|   |Sanchez         |